AFL-CIO HOUSING INVESTMENT TRUST Portfolio Performance Commentary: May 2015 For the month of May 2015, the AFL-CIO Housing Investment Trust (HIT) had a gross return of-0.01% and a net return of-0.05%.Its benchmark, the Barclays Capital Aggregate Bond Index (Barclays Aggregate), reported a return of -0.24% for the month. May gross relative performance: 0.23% Performance for periods ended May 31, 2015 (Returns for periods exceeding one year are annualized) YTD 1 Year 3 Year 5 Year 10 Year HIT Total Gross Rate of Return 1.54% 3.96% 2.66% 4.34% 5.06% HIT Total Net Rate of Return 1.35% 3.51% 2.22% 3.89% 4.62% Barclays Capital Aggregate Bond Index 1.00% 3.03% 2.21% 3.90% 4.61% The performance data quoted represents past performance and is no guarantee of future results.Investment results and principal value will fluctuate so that units in the HIT, when redeemed, may be worth more or less than their original cost.The HIT's current performance may be lower or higher than the performance quoted.Performance data current to the most recent month-end is available from the HIT's website at www.aflcio-hit.com.Gross performance figures do not reflect the deduction of HIT expenses.Net performance figures reflect the deduction of HIT expenses and are the performance figures investors experience in the HIT.Information about HIT expenses can be found on page 1 of the HIT’s current prospectus. Positive contributions to the HIT’s performance included: ● The HIT’s ongoing yield advantage over the Barclays Aggregate. ● Weak performance by corporate bonds, the worst performing major sector of the index, with excess returns of -36 bps.The HIT does not invest in corporate bonds, whereas the sector comprised 23.9% of the index as of May 31, 2015. ● The HIT’s relative short duration as interest rates rose across the curve. Two-, 5-, 10-, and 30-year Treasury rates increased by 4, 6, 9, and 14 bps, respectively. Negative contributions to the HIT’s performance included: ● Marginally weaker performance by agency multifamily MBS as spreads to Treasuries widened slightly for most products. FHA/Ginnie Mae multifamily permanent and construction/permanent loan certificates spreads both increased by 1 basis point (bps). Fannie Mae DUS spreads widened for the benchmark Fannie Mae 10/9.5 by 2 bps, but intermediate duration 7/6.5s tightened by approximately 1 bp.The HIT had 21.3% invested in DUS securities of various structures at the end of May. Moreover, with higher interest rates during the month, the price compression for high premium assets was reduced. 1 AFL-CIO HOUSING INVESTMENT TRUSTMay 2015 Performance Commentary ● Strong performance by agency single family MBS (RMBS), the best performing major sector in the index with excess returns of 2 bps.The HIT is underweight in RMBS with an allocation of 27.2% versus 28.1% in the Barclays Aggregate at the end of May. Mitigating this impact was the portfolio’s overweight to government-sponsored enterprise (GSE) floating rate securities, which outperform in a rising rate environment. May 2015 Sector Performance Sector Absolute Return Excess Return (bps) Modified Adjusted Duration U.S. Treasuries -0.18% 0 Agencies 0.01% +5 Single family agency MBS (RMBS) -0.02% +2 Corporates -0.65% -36 Commercial MBS (CMBS) 0.04% +2 Asset-backed securities (ABS) 0.15% +9 Source: Bloomberg L.P. Change in Treasury Yields Maturity 4/30/15 5/31/15 Change 1 Month -0.013% 0.003% 0.015% 3 Month 0.003% 0.003% 0.000% 6 Month 0.038% 0.064% 0.025% 1 Year 0.227% 0.247% 0.020% 2 Year 0.569% 0.607% 0.038% 3 Year 0.902% 0.926% 0.024% 5 Year 1.428% 1.486% 0.058% 7 Year 1.794% 1.867% 0.072% 10 Year 2.033% 2.122% 0.090% 30 Year 2.741% 2.882% 0.141% Source: Bloomberg L.P. Investors should consider the HIT’s investment objectives, risks, and charges and expenses carefully before investing. This and other information is contained in the HIT’s prospectus. To obtain a prospectus, call the HIT at 202-331-8055 or visit www.aflcio-hit.com. The prospectus should be read carefully before investing. This document contains forecasts, estimates, opinions, and/or other information that is subjective. It should not be considered as investment advice or a recommendation of any kind. 2
